DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings received on 11/18/21 are acceptable.

Allowable Subject Matter
Claims 1 and 3-15 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a circuit device including the limitation “the first mode is a mode in which a signal does not pass through the lowpass filter, the second mode is a mode in which the signal passes through the lowpass filter, and the analog power supply circuit generates the analog power supply voltage based on the signal“ in addition to other limitations recited therein.



Claim 12 is allowed because the prior art of record fails to disclose or suggest an analog power supply circuit including the limitation “wherein the first mode is a mode in which activation of power supply is faster than that in the second mode, and in which a signal does not pass through the lowpass filter, and the second mode is a mode in which power supply is performed with lower noise than that in the first mode, and in which the signal passes through the lowpass filter, and the analog power supply circuit generates the analog power supply voltage based on the signal“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838